Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a system comprising a user interface, a primary datastore, a secondary datastore, a candidate generator, an entity matcher, and a search controller. However, none of the elements are explicitly limited to one of the four statutory categories and may comprise of hardware and/or software per se. A system of software elements, such as a computer program, in of itself is not limited to a statutory category. Furthermore, paragraph 0123 of the specification states “… it should be understood that the described program components and systems may generally be integrated together in a single software product or packaged into multiple software products.” Therefore, the system of claims 10 – 18 may merely comprise a software product, which does not fall under one of the four statutory categories. 
Inclusion of elements such as processors, memory, etc. as seen in claim 19, for example, may be sufficient for overcoming the current 35 USC 101 rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Applicant Publication No. 2011/0258049 issued to Jorey Ramer et al (hereinafter referred to as Ramer).

As to claim 1, Ramer discloses receiving, by a processor, a location-based query (entered user-initiated queries and linkage of user information such as location at the time the query was initiated to the query, see Ramer: Para. 0110, 0131); 
searching, by the processor, a primary datastore for one or more candidates for the location-based query (facilitate the collection of data from data sources as a result of a query, see Ramer: Para. 0115, 0125, 0132);
identifying, by the processor, a secondary datastore containing external entities (accessing third party data via alternate databases (public, private/subscription, freeware, purchased, etc. databases) such as those of advertisers and/or utilized for advertisers, see Ramer: Para. 1476 - 1479); 
matching on demand, by an entity matching network, the one or more candidates with the external entities (perform analysis of data to generate important aggregated and differentiated results that may be of value to advertisers via the monetization servers, see Ramer: Para. 1478 – 1479, and using monetization servers and user mobile characteristics with the search query to return relevant results as determined by the monetization server, see Ramer: Para. 1514 - 1515); 
augmenting, by the processor, candidate data for the one or more candidates with additional data from respective matched external entities (update/modify the content items based on monetization server determined relevancy and previous history based on user interest/interactions (such as click through) for forwarding results to the mobile communication facility users, see Ramer: Para. 1518 - 1520); and 
returning, the augmented candidate data for the location-based query (forwarding the updated result set to the mobile communication facility users, see Ramer: Para. 1518 - 1520).

As to claim 2, Ramer discloses wherein the location-based query comprises a request for one or more points of interests in a geographic region (determine points of interest using geographic information systems, see Ramer: Para. 0125, and facilitate the collection of data from data sources as a result of a query, such as locations/destinations, see Ramer: Para. 0115, 0125, 0132, 0931 – 0932, 1573 – 1574, 1958 – 1959).

As to claim 3, Ramer discloses ranking, by the processor, the augmented one or more candidates for the location- based query based on a relevancy of each of the augmented one or more candidates to the location-based query (automatically rank search results based on relevance to the user characteristics (i.e. location), marketing server criteria and query, see Ramer: Para. 0177, 1518 – 1520, 1539 – 1540, 1560 and 1573, see additional reference in 0189, 0246, 0305, 0368, 0420 – 0421, 0453 – 0455, 0460 – 0462); and 
providing, by the processor, the ranked augmented one or more candidates (ranked/ordered results to the user, see Ramer: Para. 0177, 1518 – 1520, 1539 – 1540, 1560 and 1573).

As to claim 4, Ramer discloses wherein the entity matching network is trained using supervised machine learning (machine learning techniques for predicting relationships between ads, locations and user inputs, including supervised and unsupervised techniques, see Ramer: Para. 1965 – 1966).

As to claim 5, Ramer discloses wherein the entity matching network is trained to match a description stored in the secondary datastore with a point of interest stored in the primary datastore (using profile management platform for performed additional value-added processing of the collected data, such as learning algorithm and training sets to maintain a database of URL classifications for use in building relations for content to entities, see Ramer: Para. 1635 – 1639).

As to claim 6, Ramer discloses wherein the entity matching network is trained to compute a score that represents a quality of a match between information stored in the secondary datastore and a candidate stored in the primary datastore (using profile management platform for performed additional value-added processing of the collected data, such as learning algorithm and training sets to maintain a database of URL classifications for use in building relations for content to entities including the user of confidence scores, see Ramer: Para. 1635 – 1639).



As to claim 7, Ramer discloses wherein the entity matching network is configured to use at least one of point of interest names, addresses, geo coordinates, personal preferences, images, sensor data, or neighborhood names when matching the one or more candidate and external entities (using profile management platform for performed additional value-added processing of the collected data, such as learning algorithm and training sets to maintain a database of URL classifications for use in building relations for content to entities including the user of names, places, user preferences, user specific advertisement interactions, provided demographics, see Ramer: Para. 1635 – 1639, and point of interest information includes names, locations, addresses, zip codes, GPS data, etc., see Ramer: Para. 0125).

As to claim 8, Ramer discloses wherein the secondary datastore is only accessible to a selected group of users (accessing third party data via alternate databases (public, private/subscription, freeware, purchased, etc. databases) such as those of advertisers and/or utilized for advertisers, see Ramer: Para. 1476 – 1479, private/subscription and purchased database are limited in access).

As to claim 9, Ramer discloses wherein data in the secondary datastore is updated dynamically up to a point in time of the reception of the location-based query (analytics and behavioral data is syndicated to the monetization platform server for the subscription and/or purchased private databases, see Ramer: Para. 1476 – 1479).
As to claim 10, Ramer discloses a user interface configured to receive a location-based query (entered user-initiated queries and linkage of user information such as location at the time the query was initiated to the query, see Ramer: Para. 0110, 0131);
a primary datastore configured to store primary location related data (facilitate the collection of data from data sources as a result of a query, see Ramer: Para. 0115, 0125, 0132); 
at least one secondary datastore configured to store secondary location related data (accessing third party data via alternate databases (public, private/subscription, freeware, purchased, etc. databases) such as those of advertisers and/or utilized for advertisers, see Ramer: Para. 1476 - 1479); 
a candidate generator configured to receive the location-based query and search the primary datastore for one or more candidates that are relevant to the location-based query (facilitate the collection of data from data sources as a result of a query, see Ramer: Para. 0115, 0125, 0132); 
an entity matcher configured to match, after the one or more candidates have been generated, the one or more candidates with data stored in the at least one secondary datastore (perform analysis of data to generate important aggregated and differentiated results that may be of value to advertisers via the monetization servers, see Ramer: Para. 1478 – 1479, and using monetization servers and user mobile characteristics with the search query to return relevant results as determined by the monetization server, see Ramer: Para. 1514 - 1515); and 
a search controller configured to augment the one or more candidates with the data stored in the at least one secondary datastore (update/modify the content items based on monetization server determined relevancy and previous history based on user interest/interactions (such as click through) for forwarding results to the mobile communication facility users, see Ramer: Para. 1518 - 1520); 
wherein the user interface is further configured to provide the one or more augmented candidates (forwarding the updated result set to the mobile communication facility users, see Ramer: Para. 1518 - 1520).

As to claim 11, Ramer discloses wherein the search controller is further configured to filter or rank the one or more augmented candidates based the data stored in the at least one secondary datastore (automatically rank search results based on relevance to the user characteristics (i.e. location), marketing server criteria and query, see Ramer: Para. 0177, 1518 – 1520, 1539 – 1540, 1560 and 1573, see additional reference in 0189, 0246, 0305, 0368, 0420 – 0421, 0453 – 0455, 0460 – 0462).






As to claim 12, Ramer discloses wherein the entity matcher is trained using machine learning to match a description stored in the at least one secondary datastore with a point of interest stored in the primary datastore (using profile management platform for performed additional value-added processing of the collected data, such as learning algorithm and training sets to maintain a database of URL classifications for use in building relations for content to entities, see Ramer: Para. 1635 – 1639).

As to claim 13, Ramer discloses wherein the entity matcher is trained using machine learning to compute a score that represents a quality of a match between information stored in the at least one secondary datastore and a candidate stored in the primary datastore (using profile management platform for performed additional value-added processing of the collected data, such as learning algorithm and training sets to maintain a database of URL classifications for use in building relations for content to entities including the user of confidence scores, see Ramer: Para. 1635 – 1639).

As to claim 14, Ramer discloses wherein the at least one secondary datastore is private, wherein the user interface and user include permissions to access the at least one secondary datastore (accessing third party data via alternate databases (public, private/subscription, freeware, purchased, etc. databases) such as those of advertisers and/or utilized for advertisers, see Ramer: Para. 1476 – 1479, private/subscription and purchased database are limited in access).
As to claim 15, Ramer discloses wherein the user interface comprises a search application executed on a mobile device (mobile communication facility may facilitate the collection of data from data sources as a result of a query, including the user of mobile device keyboard entry, see Ramer: Para. 0115, 0125, 0132).

As to claim 16, Ramer discloses wherein data in the at least one secondary datastore is updated dynamically up to a point in time of the reception of the location-based query (analytics and behavioral data is syndicated to the monetization platform server for the subscription and/or purchased private databases, see Ramer: Para. 1476 – 1479).

As to claim 17, Ramer discloses wherein the primary location related data comprises at least a location reference (using profile management platform for performed additional value-added processing of the collected data, such as learning algorithm and training sets to maintain a database of URL classifications for use in building relations for content to entities including the user of names, places, user preferences, user specific advertisement interactions, provided demographics, see Ramer: Para. 1635 – 1639, and point of interest information includes names, locations, addresses, zip codes, GPS data, etc., see Ramer: Para. 0125).


As to claim 18, Ramer discloses wherein the location-based query comprises a request for one or more points of interests in a geographic region (determine points of interest using geographic information systems, see Ramer: Para. 0125, and facilitate the collection of data from data sources as a result of a query, such as locations/destinations, see Ramer: Para. 0115, 0125, 0132, 0931 – 0932, 1573 – 1574, 1958 – 1959).

As to claim 19, Ramer discloses at least one processor (processor/micro-processors, see Ramer: Para. 0240, 0391); and 
at least one memory including computer program code for one or more programs (memory, see Ramer: Para. 0237 and 0240 – 0241 and 0391); 
the at least one memory configured to store the computer program code  (computer executable code, see Ramer: Para. 0391) configured to, with the at least one processor, cause the at least one processor to: 
acquire training data comprising labeled matches between entities in a primary indexed datastore and information stored in a secondary datastore (using profile management platform for performed additional value-added processing of the collected data, such as learning algorithm and training sets to maintain a database of URL classifications for use in building relations for content to entities including the user of names, places, user preferences, user specific advertisement interactions, provided demographics, see Ramer: Para. 0183, 1149, 1152, 1359, 1635 – 1639); 
input the training data into an entity matching network (input editorially constructed training sets, see Ramer: Para. 1635 – 1639, see also Para. 0183, 1149, 1152, 1359); 
receive from the entity matching network, potential matches between entities in the primary indexed datastore and information stored in the secondary datastore (search results that are ranked, ordered, indexed, prioritized, etc. relevant to user characteristics and queries, see Ramer: Para. 0177, 0335 - 0339, and using user raw data to associated keywords/phrases to specific user profiles and confidence scores based on analysis with the training sets, see Ramer: Para. 1635 – 1639); 
compare the potential matches to the labeled matches from the training data (determine relationships between user profile raw data and associated keywords/phrases with training sets, see Ramer: Para. 1635 – 1639); 
adjust weights in the entity matching network as a function of the comparison (improve data weighing and quality of segmentation using incorporated user raw data through the profile management system, see Ramer: Para. 1634 – 1639); 
repeat inputting, outputting, comparing, and adjusting for a number of iterations (run the analysis on a periodic basis, by change rate, for more incoming user behavioral and characteristic data, see Ramer: Para. 1635 – 1639); and 
output a trained entity matching network (provided discrete user profiles that may be accessed in the matching/searching of data for user location-based searches, see Ramer: Para. 1634 – 1640).

As to claim 20, Ramer discloses wherein the trained entity matching network is applied at run-time of a location-based query to match and augment candidates from the primary datastore with information stored in one or more secondary datastores that is not pre-matched with entities in the primary indexed datastore (providing discrete user profiles comprising user characteristics to be accessed, profiles comprising user characteristics based on training sets and user behavioral data, see Ramer: Para. 1634 – 1640, and perform analysis of data to generate important aggregated and differentiated results that may be of value to advertisers via the monetization servers, see Ramer: Para. 1478 – 1479, and using monetization servers and user mobile characteristics with the search query to return relevant results as determined by the monetization server, see Ramer: Para. 1514 – 1515).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164